Fullerton, J.
(dissenting) — It is held in this case, if I understand the opinion, that error in a ruling made upon a motion for a new trial cannot be corrected by the trial court which made it, but must be carried into and perpetuated in the judgment, and corrected, if corrected at all, by appeal. I cannot assent to this conclusion. I understand that a trial court has plenary powers over a cause pending before it until the entry of judgment therein; that it may, before the entry of judgment, correct any error theretofore committed by it in the course of the proceedings, even though it be required, in order to do so, to go back to the first ruling made in the cause. Stated in another way, no court is bound to enter a void or an erroneous judgment. The conclusion reached by the majority, it seems to me, violates this rule. I am aware that the order granting the motion for a new trial is treated as a judgment, and language is found in the statute which seems to show a want of power in a trial court to correct its judgments for mere error. This, I think, is founded on a misapprehension of the statute. An order granting a new trial is not a judgment as that term is defined in the Code. A judgment is the final determination of the rights of the parties in the action. All rulings made in the course of the proceedings leading up to the judgment are orders. Ballinger’s Code, §§ 5080, 5080a. When the Code speaks of judgments, therefore, it means what it has defined to be such, not *187what it has denominated “orders.” Again, it is said that the case of Burnham v. Spokane Mercantile Co., 18 Wash. 207 (51 Pac. 363), maintains the conclusion reached. I do not so read the case, hut, if it does, it should not he followed.